Acknowledgment
The Request for Consideration pursuant to the After Final Consideration Pilot Program 2.0 is granted.  The amendment filed on 16 February, 2021, responding to the Office Action mailed on 13 November, 2020, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 21-24, 25-34 and 36-40 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  on Mr. Shawn Peterson on 19 February, 2021.
The application has been amended as follows: 
Cancel: claim 24
At claim 39 lines 11-12:  Delete “[lower than the lower encapsulant]” 
Allowable Subject Matter
Claims 21-23, 25-34 and 36-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the prior art fails to disclose singularly or in combination the subject matter of claim 21 wherein the conductive pillar 
Claims 22-23 and 25-28 depend directly or indirectly on claim 21 and are allowable on that basis.
Regarding claim 29, the prior art fails the either all the features of claim 29 or a rationale to modify the prior including wherein the bottom end of the conductive pillar is (being) vertically lower than the bump. 
Claims 31-32 depend upon claim 29 and are allowable on that basis.
Regarding claim 30, the prior art fails to disclose the combination of features of claim 30 or a rationale to modify the prior art wherein the conductive pillar comprises a bond wire.
Regarding claim 33 the prior art does not teach the singularly or a rationale to configure the combination of features of claim 33 , including wherein a bottom end of the conductive pillar faces and is electrically connected to the first conductive layer, and the bottom end of the conductive pillar is vertically lower than a die bonding pad; an encapsulant that encapsulates the upper side of the first redistribution layer, the conductive pillar, and the semiconductor die, where the encapsulant comprises an upper encapsulant side facing away from the first redistribution layer and a lower encapsulant side facing toward the first redistribution layer; a second redistribution layer on the upper encapsulant side, where the second redistribution layer comprises a second dielectric layer and a second conductive layer that is electrically connected to the first conductive layer of the first redistribution layer through the conductive pillar; a plurality of metallic 
Regarding claim 39, the prior art fails to disclose the device of claim 39 such that a portion of the metallic ball extends downward lower than a lower side of the lower encapsulant.
Claims 36-38 and 40 depend upon claim 39 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.E. Schoenholtz/Primary Examiner, Art Unit 2893